Dear Senator Dirck:
This letter is in response to your request for an opinion of this office asking as follows:
         "1.  May the tax collections received by the Collector of St. Louis County on behalf of the taxing authorities in the county be daily deposited with the Treasurer of St. Louis County?
          2.  Provided that the Treasurer of St. Louis County may receive deposits of these funds, what are the conditions and his rights with respect to such monies deposited with him?
          3.  May the Treasurer of St. Louis County invest those funds so deposited and what are the conditions under which the investments must be made?
          4.  Assuming investments are allowed, in which types of investments may or may not these collector's funds be invested (by the treasurer)?
          5.  Assuming these monies are invested, to whom is the interest earned on those funds payable?"
You also state:
         "Currently the St. Louis County Collector deposits the receipts of local taxing authorities in a checking account and disburses monies from the same. The funds are not officially deposited with the Treasurer. An audit report and County Council discussions suggest a daily deposit of these funds with the treasurer and investment by him would provide better cash management."
We have received an opinion from the Honorable Thomas W. Wehrle, St. Louis County Counselor, regarding the questions you asked. We enclose a copy of such opinion, a copy of the applicable St. Louis County ordinances, and a copy of the depository contract form. We believe that Mr. Wehrle's opinion responds to your questions.
While we do not wish to either appear to agree or disagree with Mr. Wehrle's conclusions, we believe that we should point out to you that since the questions you asked involve an interpretation of the charter provisions of St. Louis County, it is our view that it would be inappropriate for this office to pass upon such questions in the form of an official opinion under § 27.040, RSMo.
We trust, however, that the information furnished you herewith is sufficient for your purposes.
Very truly yours,
                                  JOHN ASHCROFT Attorney General
Enclosures 3